Barsard, P. J.
I think the judge erred in setting aside, the verdict of the jury. The principal subject of dispute was a claim for damages sustained by defendants’ vessel in executing a contract for freighting lumber for plaintiff.
Two points of dispute were made by the parties as to the terms of the contract; one was as to the place of delivery of the lumber, and the other as to the depth of water at the place of delivery. It was claimed by plaintiff that the place named was Morris dock, above the Harlem railroad bridge, over the Harlem river, and that no representation was made as to the depth of water. On the part of defendants it was claimed that the delivery was to be made at the dock on the Harlem river, just above the railroad bridge, and that the plaintiff represented the depth to be eight or nine-feet at low water, and that a steam tug could take, the barge right to the dock.
In reviewing the order appealed from we must assume the facts necessary to sustain the verdict. The verdict of the jury determines the question disputed between the parties.
*417After the defendants’ barge was loaded the plaintiff directed the aefendants’ captain to go to Morris dock, Cromwell’s creek. “ He said he would guaranty us plenty of water, and the steamboat would take us right to the dock.” The captain went on and grounded at the mouth of the creek.
The steamboat had to leave him. He attempted to kedge the barge up the creek, and after succeeding in part the barge grounded, hoisted over and sunk. The vessel was much damaged. The jury allowed the damages to the defendants, and assuming the truth of the evidence given by defendant, I do not see how they could escape it. The plaintiff had misrepresented the place the barge was to go to; had misrepresented the depth of water; had guaranteed that the water was sufficient to take barge and steamboat to the dock, and in acting upon those representations, with care and prudence, the injury vps sustained.
The order setting aside the verdict should be reversed, with costs.

Order reversed.